DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2. 	In the phone interview dated 22 October 2021, for the restriction requirement dated 14 October 2021, Applicant elected for the type of method of species 3 (Figs. 6, 13-18, sensor on hands, no objects in the hands).  Claims 25, 30, and 35 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on this phone interview on 22 October 2021.

Response to Amendment

3. 	The amendment filed 11 July 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  In claims 24 (lines 4 and 7), claim 29 (line 2), and claim 34 (lines 2 and 4), the adverb “substantially” 
	The changes to the claims removed the previous objections to under 35 U.S.C. 132(a). 
Applicant is required to cancel the new matter in the reply to this Office Action.

Specification

4. 	The disclosure stands objected to because of the following informalities: After the Title there was no “CROSS-REFERENCE TO RELATED APPLICATIONS”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101

5. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. 	Claims 34, and 36-38 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 34, and 36-38 is/are directed to an abstract process without practical application in the form of calculating a difference value between the hands at one or more determined points of a predetermined activity, analyzing the one or more values and calculating at least one value of a efficiency parameter and displaying the efficiency parameter usable torward improvement at the predetermined activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because sensors are used to measure data and computers are used for calculations both known in the art.  In claims 34, and 36-38 there is no transformation in this process other than a parameter being usable toward improvement at the predetermined activity which is indefinite.  For claims 34, and 36-38 nothing is changed but only a step of measuring, a step of calculating a difference and a step of calculating an efficiency parameter.  Measuring by sensors and calculating by computers are well known.  For a process to be patentable there needs to be a transformation of making something better.  The Examiner is of the opinion that to overcome this rejection, Applicant has to add a step in claim 34 like in claim 24 of definitively using the hand structure efficiency parameter for improvement of subject performance of the predetermined activity.  

Claim Rejections - 35 USC § 112

7. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8. 	Claims 33 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 33 (lines 2-3) and 38 (lines 2-3) recite the limitation "hand structure efficiency values" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Only an “at least one value of hand structure efficiency parameter” was previously disclosed.  Removing the term parameter in claims 33 and 38 causes confusion.  It is uncertain what is the difference between hand structure efficiency values and a hand structure efficiency parameter are.  Claimed structure names must stay the same to prevent confusion.   

Claim Rejections - 35 USC § 103

9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

10. 	Claims 24, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostuj (2014/0113262) in view of Kostuj (2009/0017429). 
 	Kostuj (2014/0113262) a method of using a limb-only base golf swing as the most accurate and consistent reference base golf swing possible toward the further improvement of one’s base swing (Abstract) comprising: configuring a subject, the configuration absent any objects determined to limit substantially unrestricted and independent movements and/or positions of each hand during a predetermined activity in the form of a limb-only golf grip and swing (Figs. 6-11, 1, 4 [0094]); disposing at least one sensor about the hands of the subject in the form of a video camera (Fig. 1, [0062]), the at least one sensor in the form of a video configured for allowing substantially unrestricted and independent movements and/or positions of each hand (Figs. 6-11, 1, 4, [0062], Claims 2-3,5) and providing measurement data about each hand during the predetermined activity in the form of recorded video showing if there is an angle difference between the hands (Figs. 1,4, [0029], [0030], [0037], [0041], [0062]), capturing sensor measurement data about each hand of the subject at one or more determined points of the predetermined activity in the form of recorded video [0062]; judging if the limb-only grip has not changed since past performances [0094], using the measurement data for performance and/or equipment fitting improvement of the subject (Fig. 25, Ref. No. 62, [0008], [0050], [0051], [0053], [0068], [0070], [0086], [0094], [0095]) or determining subject performance as satisfactory of the predetermined activity (Fig. 4, [0041], [0095], Claim 5), referencing a golf grip taken in a limb-only manner and 
Kostuj (2014/0113262) lacks configuring a subject for determining at least one value of a hand structure efficiency parameter, calculating a value of the hand structure efficiency parameter at one or more points of captured data; using the one or more values toward improving subject performance of the hand structure efficiency parameter or determining subject performance of the hand structure efficiency parameter as satisfactory of the predetermined activity, referencing the at least one calculated value of the hand structure efficiency parameter against a predetermined hand structure efficiency parameter suggested value guideline for the predetermined activity toward determining whether subject performance needs improvement or is satisfactory.  
Kostuj (2009/0017429) discloses a method of reproducing the limb-only golf swing as accurately as possible (Abstract) in the form of as little angle difference between the hands when practicing a limb only swing (Figs. 1, 4, [0027], [0040]) with a step of fitting directly to swing performance as a first priority, changing any given parameter may affect any other parameter [0066].  In view of the method of Kostuj (2009/0017429) it would have been obvious to include in the method of Kostuj (2014/0113262) to not only evaluate if a condition exists as if there is an angle difference between the hands when practicing a limb only swing, but to what extend is this condition and as such treat this measurement as a parameter seeking a quantity of .   

11. 	Claims 34 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostuj (2014/0113262) in view of Kostuj (2009/0017429) and Brekke (8,337,336). 
	Kostuj (2014/0113262) discloses a software process in the form of using computer-implementation and video resources [0053],  comprising: commencing with hand movement and/or position data as measured by at least one sensor device configured to be disposed about the hands in the form of recorded video (Fig. 1, [0062]) 
 	Kostuj (2014/0113262) lacks calculating a difference value between the hands at one or more determined points of the predetermined activity, analyzing the one or more 
Kostuj (2009/0017429) discloses a method of reproducing the limb-only golf swing as accurately as possible (Abstract) in the form of as little angle difference between the hands when practicing a limb only swing (Figs. 1, 4, [0027], [0040]) with a step of fitting directly to swing performance as a first priority, changing any given parameter may affect any other parameter [0066].  In view of the method of Kostuj (2009/0017429) it would have been obvious to include in the method of Kostuj (2014/0113262) to not only evaluate if a condition exists as if there is an angle difference between the hands when practicing a limb only swing, but to what extend is this condition and as such treat this measurement as a value seeking a quantity of the angle difference by calculating a difference value between the hands at one or more determined points of the predetermined activity, and analyzing the one or more values in a determined manner in order to accurately judge if the limb-only grip has changed since past performances and if so how much by comparing values, to determine the amount or degree of changes a golfer needs to make to correct the golfer’s swing or 
 	Brekke discloses having measured parameters in the form of empirical data being normalized to simpler numbers (Fig. 9, Col. 3, Lns. 23-35).   In view of Brekke it would have been obvious to include in the method of Kostuj (2014/0113262) a step of calculating at least one normalization value from the value of the angle difference between the hands which is able to be called a hand structure efficiency parameter for the subject for the predetermined activity, numerically displaying the at least one value of the hand structure efficiency parameter as a performance indicator usable toward improvement at the predetermined activity, providing predetermined reference matter as a discretionary guide toward whether hand structure efficiency parameter values need improvement or are satisfactory of the predetermined activity, and recording, storing, and/or playing back the data toward processing and/or comparing hand structure efficiency values over time in order to have a much simpler unit and quantity to consider, read, remember, compare and try to improve on when analyzing the inaccuracy of the grip of a golfer.   

12. 	Claims 29 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostuj (2014/0113262) in view of Kostuj (2009/0017429) and Brekke (8,337,336). 
	Kostuj (2014/0113262) discloses a system in the form of a computer and a video device [0062] comprising: at least one sensor device configured to be disposed about the hands in the form of recorded video (Fig. 1, [0062]) of the hands during a swing (Figs. 6-11, 1, 4 [0094]), allow substantially unrestricted and independent movements 
  	Kostuj (2014/0113262) lacks a system calculating a difference value between the hands at one or more determined points of the predetermined activity, analyzing the one or more values in a determined manner and calculating at least one value of a hand structure efficiency parameter, numerically displaying the at least one value of the hand structure efficiency parameter as a performance indicator usable toward improvement at the predetermined activity, predetermined reference matter as a discretionary guide 
Kostuj (2009/0017429) discloses a system in the form of a computer with hardware and/or software means added with video image for a swing performance specimen [0053] for use of reproducing the limb-only golf swing as accurately as possible (Abstract) in the form of as little angle difference between the hands when practicing a limb only swing (Figs. 1, 4, [0027], [0040]) with a system used for fitting directly to swing performance as a first priority with changing any given parameter may affect any other parameter [0066].  In view of the system of Kostuj (2009/0017429) it would have been obvious to include in the system of Kostuj (2014/0113262) to not only evaluate if a condition exists as if there is an angle difference between the hands when practicing a limb only swing, but to what extend is this condition and as such treat this measurement as a value seeking a quantity of the angle difference by calculating a difference value between the hands at one or more determined points of the predetermined activity, and analyzing the one or more values in a determined manner in order to accurately judge if the limb-only grip has changed since past performances and if so how much by comparing values, to determine the amount or degree of changes a golfer needs to make to correct the golfer’s swing or proper hand orientation during the swing, and/or in order to rate the level of proficiency of a golfer for this skill in this predetermined activity.   


Response to Arguments

13. 	The argument that the Examiner did not understand the claim terminology properly as to what “device” meant and the Applicant was not given the opportunity to select figure 6 as the method and apparatus to elect as a species in restriction requirement dated 15 December 2020 is agreed with.  As described in the specification a device is able to refer not only to objects place within the hands to conduct this method but a device in the original claims also can refer to the sensor which the method using figure 6 certainly has placed on back of the hands.   As such the election for figure 6 was made on 22 October 2021 by Applicant as documented in the attached phone interview summary and in paragraph 2 above.  Also this action has not been made final and as requested a complete reexamination from top to bottom was conducted.  In addition, the Examiner has agreed to examine both apparatus claims and method claims for the species described for figure 6.   The argument with respect to paragraph 3 in the Non Final Office Action dated 12 March 2021 that the priority cross-references to related application directly within an application is optional and even frowned upon by the Office and such information should be presented in the information disclosure statement and not in the specification is disagreed with.  Attached is article 608.01(a) of the Manual of Patenting Examining Procedure (MPEP).  It states that this information should be included.   Your previous applications (15/784,128, 62/441,294, and 62/408,767) which you are claiming priority should be included.  Applicant may be thinking that the Patent Office does not want lists of prior art references cited to be in the specification but only in the information disclosure statement.  With respect to issue 38, the claims numbers 41 through 60 were a mistake.  The Examiner was copying and pasting information out of a previous office action in parent application 15/784,128 and copied the claim numbers without correcting them.  The claim numbers in the first line in paragraph 8 were correct.  With respect to issue 42, Applicant used only one paragraph in 18 pages of a response to argue on the merits of the prior art used.  And the argument consisted of only two sentences which were general statements with no specifics or details to support these general statements.  The argument was that the Examiner had mistakenly referred solely to the present application and not at all to the previous one noted (despite references to texts and figures in the previous application).  And the argument was the Examiner took this newly learned knowledge, basically applied it to terminology used in the previous application (oftentimes just single words or short phrases that were used in completely different contexts before the new knowledge of the present application was discovered and learned), and concluded that the invention of the present application was anticipated by or obvious to me (or anyone else reasonably skilled in the relevant art) at the time the previous invention was applied for.  The Examiner is unable to provide a counter or defense for his position because no specifics were given.  How was the Examiner incorrect in what was stated as being disclosed by Kostuj (2014/0113262)?  How were the locations in Kostuj (2014/0113262) the Examiner listed not supportive of what the Examiner claimed as being disclosed?  If the Examiner is wrong in what Kostuj (2014/0113262) discloses, then what does Kostuj (2014/0113262) disclose?  Details of the other references of Kostuj (2009/0017429) and Brekke (8,337,336) which the Examiner used in a way the Applicant does not agree should also be argued as well.  The Examiner cannot see how the Applicant would successfully convince a Board of Appeals at the Patent Office if the case was appealed let alone an Examiner with no details to prove the Applicant’s point.  As the Examiner sees it, Kostuj (2014/0113262) discloses that when one learns to have a limb-only grip while swinging, one would want to show a limb-only grip as shown in figure 4 because then this alignment of a grip with a club within the hands will be much more beneficial to the golfer and have better results.  Figure 1 show an improper limb-only grip.   The Examiner strongly believes that Kostuj (2014/0113262) promotes correcting a grip as in figure 1 so that it becomes as shown in figure 4.  The Examiner strongly believes that Kostuj (2014/0113262) promotes using technology as computer hardware and software as well as video abilities in the process of collecting date and analyzing and training.  The rejections in paragraphs 10-12 disclose in detail as why I believe that.  The only difference between the claims and Kostuj (2014/0113262) from the Examiner’s perspective, is that Kostuj (2014/0113262) does not specifically state calculating a difference in value between the hands and this hand structure efficiency parameter.  Kostuj (2014/0113262) does disclose judging if the limb-only grip has not changed since past performances [0094].  It seems it would be hard to do that without measuring the values of the alignment of each hand to the grip axis (32).   It is the opinion of the Examiner that one skilled in the art would read this and determine measured values of the hand axes to the grip axis would need to be made.  Kostuj (2009/0017429) was used because this reference discusses paying attention to parameters [0066].  The definition of parameters is a numerical or other measurable factor.  It is the opinion of the Examiner that Kostuj (2014/0113262) in view of Kostuj (2009/0017429) would support watching numerical and measurable factors which would include calculating a difference in value between the hands (i.e. value of the hand axes between the grip axis in degrees).  The only other thing lacking between Kostuj (2014/0113262) in view of Kostuj (2009/0017429) is a hand structure efficiency parameter.  This is a normalized parameter in this application.   Normalizing measured values is known.  It is not new.  Brekke (8,337,336) discloses that it is known to normalize measured values.  The Applicant questions how to effectively overcome such an incorrect rejection that is believed to be so subjective in nature to begin with.  The first is explained as above in being specific and detail as to why the rejection is incorrect.  In that way the Examiner can make a detail defense and both detailed arguments can be evaluated and compared by both sides.  If the Applicant’s argument is stronger, the Examiner or Appeal Board can side with you.  The second is after there is not agreement with the Examiner, Applicant can request a Pre Appeal Brief Review and Conference where the Examiner will have to argue the Examiner’s position with two supervisors against a request by the Applicant that cannot exceed 5 total pages which would include the Applicant’s arguments.   Attached is article 1204.02 of the Manual of Patenting Examining Procedure (MPEP) explaining this Pre Appeal Brief Review and Conference.   This is a much easier process than an appeal.  If The Applicant is not satisfied with the results of the Pre Appeal Brief Review and Conference, Applicant can appeal to the Patent Trial and Appeal Board.  See article 1200 of the Manual of Patenting Examining Procedure (MPEP).  The Examiner did try to think of any amendments that the Examiner would consider to make the claims allowable but could not think of any.  The Examiner did think that the Applicant did an excellent job in the work improving the quality of the last set of claims which were submitted.    

Conclusion
                                                                                                                                
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406. The examiner can normally be reached Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SLB/ 5 November 2021	/STEPHEN L BLAU/Primary Examiner, Art Unit 3711